       Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 1 of 10



Approved: _ _______________________________
          BENJAMIN D. KLEIN
          Assistant United States Attorney

Before:   THE HONORABLE JUDITH C. McCARTHY
          United States Magistrate Judge
          Southern District of New York
                                             21 MJ 7422
------------------------------------X
                                    :       COMPLAINT
UNITED STATES OF AMERICA            :
                                    :       Violations of
               -v.-                 :       18 U.S.C. §§ 2119, 371,
                                    :       924(c) and 2
MARCEL DOTTIN and                   :
LANCE DOTTIN,                       :       COUNTY OF OFFENSE:
                                    :       DUTCHESS
                Defendants.         :
                                    :
----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss.:

           ROBERT LOMBARDI, being duly sworn, deposes and says
that he is a Task Force Officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                             COUNT ONE
                 (Conspiracy to Commit Carjacking)

          1.   In or about July 2021, in the Southern District of
New York and elsewhere, MARCEL DOTTIN and LANCE DOTTIN, the
defendants, and others known and unknown, unlawfully and knowingly
did combine, conspire, confederate and agree together and with
each other to commit an offense against the United States, in
violation of Title 18, United States Code, Section 2119.

          2.   It was a part and an object of the conspiracy that
MARCEL DOTTIN and LANCE DOTTIN, the defendants, and others known
and unknown, with the intent to cause death and serious bodily
harm, knowingly took a motor vehicle that had been transported,
shipped, and received in interstate and foreign commerce from the
person and presence of another by force and violence and by
intimidation, to wit, MARCEL DOTTIN, LANCE DOTTIN, and others known
and unknown agreed to take a 2015 BMW that had been transported,
shipped and received in interstate and foreign commerce, from
another person by force.
       Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 2 of 10



                                    2
                               Overt Acts

          3.      In furtherance of said conspiracy and to
effect the illegal objects thereof, the following overt acts,
among others, were committed in the Southern District of New
York:

               a.   On or about July 28, 2021, LANCE DOTTIN, the
defendant, physically assaulted the victim of a carjacking (the
“Victim”).

               b.   On or about July 28, 2021, MARCEL DOTTIN,
the defendant, pointed a gun at the Victim’s head and
subsequently drove away in the Victim’s car without the Victim’s
authority or permission.

           (Title 18, United States Code, Section 371.)

                               COUNT TWO
                             (Carjacking)

          4.   On or about July 28, 2021, in the Southern District
of New York, MARCEL DOTTIN and LANCE DOTTIN, the defendants, with
the intent to cause death and serious bodily harm, knowingly took
a motor vehicle that had been transported, shipped, and received
in interstate and foreign commerce from the person and presence of
another by force and violence and by intimidation, and did aid and
abet the same.

      (Title 18, United States Code, Sections 2119 and 2.)

                             COUNT THREE
                       (Brandishing a Firearm)

          5.    On or about July 28, 2021, in the Southern District
of New York, LANCE DOTTIN and MARCEL DOTTIN, the defendants, during
and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, namely, the carjacking
charged in Count Two of this Complaint, knowingly did use and carry
a firearm, and, in furtherance of such crime, did possess firearm,
and did aid and abet the use, carrying, and possession of a
firearm, which was brandished.

              (Title 18, United States Code, Sections
                   924(c)(1)(A)(i), (ii), and 2.)
       Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 3 of 10



                                3
          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          6.   I have been involved in the investigation of the
above-described offenses.    I am familiar with the facts and
circumstances set forth below from my personal participation in
the investigation, including my review of pertinent documents, and
from my conversations with fellow law enforcement officers.
Because this affidavit is being submitted for the limited purpose
of establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                             Investigation

          7.   Based on my conversations with other members of law
enforcement, review of surveillance footage, and review of law
enforcement records and reports, I have learned the following
information, in substance and in part:

               a.   The Victim is the owner of a black BMW 328i,
with New York license plate KLK7757 (the “BMW Sedan”). Based on my
discussions with other law enforcement officers and my review of
related reports, I have learned the VIN number of the BMW Sedan.
Based on information obtained from a database used by law
enforcement, I have learned that the BWM Sedan was manufactured in
South Africa.

               b.   On or about July 28, 2021, at approximately
6:50 a.m., the Victim returned in the BMW Sedan to his residence,
located in Fishkill, New York (the “Residence”), from the Empire
City Casino in Yonkers.

               c.    As the Victim drove up to his Residence, he
noticed two black males walking on the sidewalk. One of the black
males was wearing black pants and a black sweater that was covering
the bottom of his face. The other black male was wearing a black
tank top, black pants, and had a muscular build.

               d.   The Victim pulled the BMW Sedan into the
driveway of the Residence and parked in a lot behind his home.

               e.   After the Victim exited the BMW Sedan, he
walked towards the back steps of the Residence. At this time, Co-
Conspirator 1 (“CC-1”) approached the Victim and asked a question.
       Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 4 of 10



                                 4
As CC-1 approached the Victim, LANCE DOTTIN, the defendant, grabbed
the Victim from behind and demanded his keys and money. The Victim
struggled and yelled for help.

               f.    At or around this time, MARCEL DOTTIN, the
defendant, approached the Victim, pointed a black handgun at the
Victim’s head, and said, in sum and substance, “shut up or I’ll
shoot you.” The Victim stopped struggling and gave the defendants
his car keys and wallet. MARCEL DOTTIN drove away in the BMW Sedan
without the Victim’s authority or permission. LANCE DOTTIN and CC-
1 fled the scene in another vehicle.

          8.   Based on my conversations with other members of
law enforcement and my review of law enforcement records and
reports, I understand the following:

               a.   A Facebook account called “Mar Bin Trappin”
appears to be associated with MARCELL DOTTIN, the defendant.
The URL for the account is “https://www.facebook.com/marcel.
dottin.” The account also has a profile picture that a member
of law enforcement has positively identified as MARCELL DOTTIN.

               b.   At approximately 8 a.m., on or about July
28, 2021 (i.e. approximately one hour after the carjacking
described above), the user of the “Mar Bin Trappin” account
posted an approximately 5-second video clip on Facebook story.
The video clip shows the logo of a BMW and the inside of a car.

               c.   The Victim has reviewed the clip and
identified the car in the video as the BMW Sedan that was stolen
by the defendants. In particular, the video shows a white Anker
phone charger in the vehicle as well as certain plugs connected
to that charger, which the Victim recognized from his BMW Sedan.

          9.   I have reviewed a statement by a witness
(“Witness-1”) to the carjacking of the Victim. Based on that
statement, I know the following, in substance and in part:

                a.    Witness-1 also resides at the Residence.

               b.   At or around 6:50 a.m., on or about July 28,
2021, Witness-1 heard a scream coming from the backyard. Witness-
1 looked out the back window of his home and did not see what had
caused the sound. Witness-1 then looked out the front window and
saw a black male wearing a black shirt with red lines exit a gray
SUV. The black male proceeded to the driver’s side rear door of
the SUV.   When the black male opened the driver’s side door,
       Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 5 of 10



                                5
Witness-1 saw a piece of paper, which was later identified as a
traffic ticket (the “Traffic Ticket”), fall out of the SUV.
Witness-1 then saw another black male wearing a black t-shirt and
black pants run towards the SUV and enter the driver’s side door.
The SUV then drove away.

               c.  Witness-1 retrieved the Traffic Ticket and
provided it to a member of law enforcement who responded to the
scene.

          10. Based on my conversations with other members of
law enforcement and my review of law enforcement records and
reports, I understand the following:

               a.  On or about July 28, 2021, at approximately 2
a.m. (i.e. approximately five hours before the carjacking
described above), an Officer of the Westchester County Police
(“Officer-1”) issued the Traffic Ticket to LANCE DOTTIN, the
defendant.

               b.   Officer-1 observed LANCE DOTTIN driving a gray
BMW SUV, with New York licence plate number KLM7619 (the “BMW
SUV”), eastbound with the headlights turned off.

               c.   Officer-1 initiated a traffic stop (the
“Traffic Stop”).    After pulling over the BMW SUV, Officer-1
observed three black males sitting inside. The driver identified
himself as LANCE DOTTIN.    The BMW SUV is registered to another
individual named Lance Dottin, who law enforcement believes may be
LANCE DOTTIN’s father.

               d.    During the Traffic Stop, Officer-1 asked the
individuals where they were coming from, and they replied, in sum
and substance, that they had left the Empire City Casino and were
returning to their homes in Brooklyn. Officer-1 noted that they
were driving in the wrong direction, and he issued a traffic ticket
for driving in the dark without headlights.

          11. I have compared body camera footage from the
Traffic Stop to surveillance footage from the carjacking. Based
on my review, I have learned the following:

               a.   The following still image is taken from body
camera footage from the Traffic Stop:
      Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 6 of 10



                                   6




               b.   An NYPD Officer who had previously arrested
MARCEL DOTTIN, the defendant, positively identified MARCEL
DOTTIN as the passenger sitting in the rear passenger’s side of
the vehicle.

               c.   The following still image from surveillance
footage shows MARCEL DOTTIN outside the Residence wearing the
same shirt, hat, glasses and surgical mask that he had worn
several hours earlier during the Traffic Stop:
      Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 7 of 10



                                   7




               d.   The following still image is also taken from
body camera footage from the Traffic Stop:
      Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 8 of 10



                                   8

               e.   The driver of the BMW SUV identified himself
to Officer-1 as LANCE DOTTIN, the defendant.

               f.   The following still image from surveillance
footage shows LANCE DOTTIN walking outside the Residence wearing
the same shirt and black surgical mask that he had worn several
hours earlier during the Traffic Stop:




          12. In addition to the surveillance footage, based on
my conversations with other members of law enforcement and my
review of law enforcement records reports, I understand that
multiple license plate readers connect the BMW SUV from the
Traffic Stop to the Residence. In particular, I understand that
there are several license plate readers on the route from the
Empire City Casino to the Residence. These license plate
readers show the BMW SUV trailing behind the Victim’s BMW Sedan
after the Victim left the casino. Surveillance footage then
shows a vehicle matching the description of the BMW SUV driving
up to the Residence shortly before the carjacking occurred.

          13. At approximately 5:15 p.m., on or about July 28,
2021, myself and another member of law enforcement (“Officer-2”)
      Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 9 of 10



                                9
were conducting a search for the stolen BMW Sedan. During our
search, we observed MARCEL DOTTIN, the defendant, driving the
BMW Sedan at or around the intersection of St. John’s and
Underhill Avenue in Brooklyn, New York. MARCELL DOTTIN was
stopped at a traffic light behind another vehicle. We parked
our vehicle directly behind the BMW Sedan and attempted to
approach MARCELL DOTTIN on foot. After he observed us
approaching the vehicle, MARCELL DOTTIN reversed the BMW Sedan
and collided with our vehicle. He then put the BMW Sedan in
drive, collided with the vehicle stopped at the light in front
of him, and fled from the scene. Shortly thereafter, law
enforcement Officers located the BMW Sedan parked on Washington
Avenue.

          14. On or about July 28, 2021, at approximately 8:45
p.m., law enforcement officers observed three individuals
walking on the street near the BMW Sedan. A member of law
enforcement heard one of the individuals say, in sum and
substance, “yeah, that’s it.” Two of the individuals entered
the BMW Sedan. Members of law enforcement drove up to the BMW
Sedan and removed its occupants. Law enforcement identified one
of the occupants as MARCELL DOTTIN, the defendant, and arrested
him.

          15. On or about July 28, 2021, at approximately 9:45
p.m., myself and other members of law enforcement officers
executed an outstanding arrest warrant for LANCE DOTTIN, the
defendant, at his residence in Brooklyn, New York. After
entering the residence, we observed LANCE DOTTIN wearing the
same clothing that he had worn during the carjacking earlier
that day. We then arrested LANCE DOTTIN.
      Case 7:21-mj-07422-UA Document 1 Filed 07/29/21 Page 10 of 10



                               10
          WHEREFORE, the deponent respectfully requests that
MARCEL DOTTIN and LANCE DOTTIN, the defendants, be imprisoned or
bailed, as the case may be.


                                  V5REHUW/RPEDUGLE\-&0ZLWKSHUPLVVLRQ
                                 _______________________________
                                 ROBERT LOMBARDI
                                 Task Force Officer
                                 Federal Bureau of Investigation


Sworn to me through the transmission of this
Affidavit by reliable electronic means, pursuant to
Federal Rules of Criminal Procedure 41(d)(3) and 4.1, this
28th Day of July 2021


____________________________________
   _________________________
                          __
                          ____
THE HONORABLE JUDITH C. McCARTHY
                        McC
                          CART
United States Magistrate Judge
Southern District of New York
